Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in the independent claim 1 (with claims 2-17 dependent on claim 1), imaging lens consisting of, in order from an object side toward an image side: a first lens group; a stop; and a second lens group having a positive refractive power, wherein the second lens group includes a negative lens on a side closest to an object, the second lens group includes a lens component having a positive refractive power on a side closest to an image, the lens component is a single lens or a cemented lens, and in a case where 
a back focus in an air conversion length is Bf, an angle between a principal light ray incident on a maximum image height of an image plane and an axis parallel to an optical axis is CRA, the maximum image height is Y, a distance on the optical axis from a lens surface on the side closest to the object to a lens surface on the side closest to the image is TL, a distance on the optical axis from an object side principal point of the second lens group, as a reference, to the stop is dSt, a focal length of the second lens 
regarding dSt, a sign of a distance from the reference to the object side is negative and a sign of a distance from the reference to the image side is positive, Conditional Expressions (1), (2), (3), and (4) are satisfied, which are represented by 
0<{Bf x tan(CRA)}/Y<0.4    (1) 
0.2  <Bf/TL < 0.6    (2)
-1 < dSt/f2 < -0.6    (3)
0.3 < Y/Bf-tan(CRA) < 0.4    (4).
An object to be achieved by the present invention is to provide an imaging lens which, even in a case where a restriction is put on a space between an imaging lens and an image plane, is capable of securing a more light amount and has a favorable optical performance, while suppressing an increase in size, and an imaging apparatus comprising the imaging lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 24 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s 

Drawings
The drawings were received on 9-24-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are U.S. Patent Pubs. directed to various arrangements of imaging lens assemblies:

Kawamura				U.S. Patent Pub. 2014/0268367 A1
Shirasuna				U.S. Patent Pub. 2015/0098138 A1
Mori					U.S. Patent Pub. 2017/0269327 A1
Okada et al				U.S. Patent Pub. 2018/0088299 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872